WALKER, P. J.
The. petition for the writ of habeas corpus averred that the petitioner was unlawfully restrained of his liberty by the sheriff of Jefferson county on a warrant issued by the Governor of Alabama charging petitioner with being a fugitive from justice from the State of Oklahoma on a charge of embezzlement in said State; a copy of said warrant being attached to the petition and made an exhibit. The return to the writ showed as the cause of the petitioner’s detention that warrant of the Governor, and the return on it showing the arrest and commitment of the petitioner under it. The order appealed from recites that the writ of habeas corpus, coming on to be heard, “was submitted on the petition for the writ, and the return of the sheriff thereon, the warrant of arrest issued by the Governor of Alabama charging the said petitioner with being a fugitive from justice from the State of Ok' lahoma, the returns on said writ, and evidence before said judge showing the personal identity of said Will Hines,” and ordered that the petitioner be remanded to the custody of the sheriff of Jefferson county, to be by him surrendered to the custody of the agent of the State of Oklahoma named in the Governor’s warrant.
The warrant of the Governor of Alabama recited a demand by requisition made by the Governor of Oklahoma for the surrender of the petitioner, who is charged by indictment in the county of Pittsburg in said State with the crime of embezzlement, a duly certified copy of which indictment accompanies said requisition, *216and that it appears that said Will Hines had fled from justice in said State and taken refuge in the State of Alabama. There is nothing in the record to indicate that the petitioner in any way raised a question as to the correctness of the recitals contained in the warrant of the Governor of Alabama for his arrest. Those recitals showed that the essential conditions of its issue had been compiled with. Barriere v. State, 142 Ala. 78, 39 South. 55; State v. Currie, 175 Ala. 1, 56 South. 735. This being true, a prima facie showing that the petitioner was legally detained was made. Singleton v. State, 144 Ala. 104, 42 South. 23; Church on Habeas Corpus (2d Ed.) §b80. As the record does not indicate that this prima facie showing was in any way rebutted or impaired, the conclusion follows that the order remanding the petitioner was proper.
Affirmed.